DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. [US 2018/0102072].
Regarding claim 1, Lee et al., disclose an electronic device (100, figures 1-11) having opposing front and rear faces (S10 and S20, figures 1-3), comprising:
a housing (20 & 30, figures 1 and 3-5) having a first housing portion (20, figures 1-5) and a second housing portion (20, figures 1-5) slidably coupled to the first housing portion, wherein sliding motion of the first and second housing portions relative to each other moves the housing between an expanded state and an unexpanded state (figures 1 and 5); and
a flexible display (10, figures 1-11) supported by the first and second housing portions, wherein the flexible display is movable between an expanded viewable area configuration (a viewable area disposed on the display device, figure 5) when the housing is in the expanded state and an unexpanded viewable area configuration (a viewable area disposed on the display device, figure 1) when the housing is in the unexpanded state, wherein part of the flexible display is doubled back on itself (figures 1 and 3) when the housing is in the unexpanded state and wherein the first housing portion has an edge with a curved cross-sectional profile (25, figure 3) and wherein the flexible display wraps 
Regarding claim 4, Lee et al., disclose wherein the flexible display has a first display portion (a display area is not disposed on the display device, figure 3) and a second display portion (a display area is disposed on the display device, figures 1 and 3), wherein: when the flexible display is in the expanded viewable area configuration, the first and second display portions are supported on an exterior surface of the housing on the front face (10, figure 5); and when the flexible display is in the unexpanded viewable area configuration, the first display portion is bent to double back on itself (figure 3).
Regarding claim 5, Lee et al., disclose when the flexible display is in the unexpanded viewable area configuration, the second display portion is supported on the exterior surface of the housing on the front face (the top display area disposed on the display device, figures 1 and 3).
Regarding claim 10, Lee et al., disclose wherein the second housing portion has elongated members (at least two elongated side members disposed both sides of the second housing portion 30, figure 5), wherein the first housing portion (20, figure 5) is configured to receive the elongated members (figure 5) while allowing for sliding motion between the first and second housing portions (20 & 30, figure 5), and wherein the elongated members are configured to support the second display portion when the flexible display is in the expanded viewable area configuration (figure 5).
Regarding claim 11, Lee et al., disclose wherein the first housing portion has first elongated members (at least two elongated side members disposed both sides of the first .

Claims 12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin [US 2018/0188778].
Regarding claim 12, Shin discloses an electronic device (figures 1-5), comprising:
a flexible display (110, figures 1-5) having first and second portions (a first portion is a top and/or a right display area of the flexible display in display device, figures 1-5; and a second portion is a bottom and/or a left display area of the flexible display 110 in the display device, figures 1-5); and
a housing (170 & 120, figures 1-5) having first and second housing structures (170 is a first housing structure, and 120 is a second housing structure, figures 1-5), wherein the first housing structure has an interior region (an interior space within the first housing structure 170, figures 1-5) and wherein the first and second housing structures respectively have interdigitated first members and second members that are configured to slide with respect to each other (figures 1 and 3-4), wherein:
when the flexible display is in an unexpanded configuration (110, figure 3), the flexible display is bent and is doubled back on itself and the first portion is in the interior region while the second portion of the flexible display is viewable in an exterior region surrounding the housing (the top display area 110, figure 3); and

Regarding claim 15, Shin discloses wherein the flexible display has a single bend (a left bend of the flexible display 110, figures 3-4) in the unexpanded configuration and is doubled back on itself once in the unexpanded configuration.
Regarding claim 17, Shin disclose a tensioner (160, figures 3-4) coupled between the first portion of the flexible display and the first housing structure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shin [US 2018/0188778] in view of O’Brien [US 2013/0058063].
Regarding claim 18, Shin discloses an electronic device (figures 1-5) having a front face (a top surface of the display device, figures 1-5), an opposing rear face (a bottom surface of the display device, figures 1-5), and sidewalls extending between the front and rear faces, comprising:

a housing (170 & 120, figures 1-5) having a first portion (170, figures 1-5) and a second portion (120, figures 1-5), wherein the first and second portions are configured to slide away from each other to an expanded state (figures 1 and 4) in which a first amount of the flexible display is viewable on the front face (110, figures 1 and 4) and are configured to slide towards each other to an unexpanded state (110, figure 3) in which a second amount of the flexible display that is less than the first amount is viewable on the front face (110, figure 3), wherein the first portion has a first series of elongated members (177a, figures 2 and 5), and wherein the second portion has a second series of elongated members (123, figures 2 and 5) that are offset from the first series of elongated members and that interlock with the first series of elongated members (figures 2 and 4-5).
Shin discloses the claimed invention except for the flexible display being formed of a flexible organic light-emitting diode display.
O’Brien discloses an electronic device (200, figure 2) comprising a flexible display 104, figure 2), wherein the flexible display is formed of a flexible display organic light-emitting diode display (104, figure 2; paragraph 0016).
It would have been to one of ordinary skill in the art at the time the invention was made to design the flexible display, as an OLED display, in the display device of Shin, as suggested by O’Brien, for the purpose of providing better colored image, power efficiency and/or ridding of backlight in the display device.
Regarding claim 19, Shin in view of O’Brien, disclose wherein the first and second series of elongated members are configured to slidably engage each other (figures 1-5).
Regarding claim 20, Shin in view of O’Brien, disclose wherein the first portion of the housing has an interior (figures 1 and 3-4) in which a portion of the flexible organic light-emitting diode display is stored in the unexpanded state (figure 3), the electronic device further comprising a tensioner (160, figures 3-4) coupled to an edge of the flexible organic light-emitting diode display.

Allowable Subject Matter
Claims 2-3, 6-8, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim 2 discloses the combination features of “wherein the flexible display comprises a flexible substrate configured to support an array of pixels, wherein the flexible substrate has opposing first and second edges, wherein the second edge is coupled to the second housing portion, and wherein the tensioner is coupled between the first edge and the first housing portion.”  These features, in conjunction with other features, as claimed in the combination features of the claims 2 and 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 3 depends on the allowed claim 2.
 	The claim 6 discloses a feature of “a tensioner coupled between the first display portion and the first housing portion.”  This features, in conjunction with other features, as claimed in the combination features of the claims 5, 4 and 1, were neither found to be 
The claim 8 discloses the combination features of “wherein the flexible display has a first display portion and a second display portion, wherein: when the flexible display is in the expanded viewable area configuration, the first and second display portions are supported on an exterior surface of the housing on the front face; and when the flexible display is in the unexpanded viewable area configuration, the second display portion is on an exterior surface of the housing on the rear face.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.   
The claim 14 has been allowed as indicated in the previous office action mailed on 09/30/2020.
The claim 16 discloses the combination features of “wherein the flexible display has a pair of bends in the unexpanded configuration and is doubled back on itself twice in unexpanded configuration.”  These features, in conjunction with other features, as claimed in the combination features of the claims 15 and 12, were neither found to be disclosed, nor suggested by the prior art of records.   

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Cha et al. [US 10,868,897] disclose roll-slid mobile terminal.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/06/2021